Citation Nr: 0327665	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for migraine headaches 
as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his sister




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
January 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The May 1999 
rating decision denied entitlement to service connection for 
a right ankle disability, and the March 2000 rating decision 
denied entitlement to service connection for migraine 
headaches.  

In August 2002, the Board denied entitlement to service 
connection for a left knee disability and for depression.  
These issues are no longer before the Board.  


REMAND

In July 2002, under newly amended VA regulations, the Board 
undertook additional development on the issues of entitlement 
to service connection for a right ankle disability and 
migraine headaches.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2); VAOPGCPREC 1-2003.  During the 
Board's development, the VA faxed two requests for Social 
Security Disability (SSD) records to the Social Security 
Administration (SSA) in October 2002 and obtained 
miscellaneous private medical records in December 2002.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C.A. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  The veteran has not filed 
a waiver; therefore, the only available course is to remand 
the case for the RO's initial consideration of the additional 
evidence and readjudication of the claim.  

The VA also has a duty to obtain or confirm the 
unavailability of the veteran's SSD records and to schedule 
VA right ankle and headaches examinations and medical 
opinions for the veteran.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The RO faxed two requests for SSD records in October 2002, 
but the SSA never responded.  Therefore, the VA has a duty to 
obtain or confirm the unavailability of the veteran's SSD 
records, which are in the custody of a federal agency.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The VA right ankle and 
headaches examinations and medical opinions are necessary to 
determine the likelihood that a current right ankle 
disability and migraine headaches resulted from an event in 
service or a service-connected disability.  A VA examination 
and medical opinion is necessary if there is competent 
evidence of current disability that may be associated with 
active service but the record does not include sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A.  

A remand is also necessary for the VA to inform the veteran 
which evidence he is to provide and which evidence the VA 
will attempt to obtain for him.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Quartuccio v. Principi , 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should obtain the veteran's 
SSD records, including related medical 
records, from SSA.  Failures to respond 
or negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's SSD records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
the efforts that were made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
the records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

2.  After completion of Step #1, the 
veteran should be afforded VA right ankle 
and headaches examinations.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners before the examinations.  

The VA right ankle examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed 
before the examination, and state a 
medical opinion as to: a) the medical 
classification of the veteran's right 
ankle disability, if any, and the data 
for classification; b) whether it is as 
likely as not that a current right ankle 
disability resulted from right foot pain 
in December 1976, after the veteran 
twisted or sprained his right ankle and 
continued marching long distances, or any 
other event in active service from June 
1976 to January 1977; and c) whether it 
is as likely as not that a current right 
ankle disability resulted from post-
service events, to include twisting his 
ankle while running in 1979, rolling a 
platform over his right ankle in early 
1984, and a car accident in February 
1998.  Any opinions expressed by the 
right ankle examiner must be accompanied 
by a complete rationale.  

The migraine headaches examiner should 
conduct any indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and state a 
medical opinion as to: a) the medical 
classification of the veteran's current 
migraine headaches, if any, and the data 
for classification; b) whether it is as 
likely as not that current migraine 
headaches resulted from an event in 
active service from June 1976 to January 
1977; c) whether it is as likely as not 
that current migraine headaches resulted 
from a current right ankle disability; 
and d) whether it is as likely as not 
that current migraine headaches resulted 
from post-service events, to include the 
February 1998 car accident.  Any opinions 
expressed by the headaches examiner must 
be accompanied by a complete rationale.

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for a right ankle 
disability and of entitlement to service 
connection for migraine headaches as 
secondary to a service-connected 
disability based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



